Title: P. Mortimer Fitzwilliams to James Madison, 27 December 1835
From: Fitzwilliams, P. Mortimer
To: Madison, James


                        
                            
                                Sir 
                            
                            
                                
                                    Philadelphia
                                
                                Decr. 27th 1835.
                            
                        
                        
                        Though I regret that I have not the honor of knowing You personally, I trust you will excuse the liberty I
                            now take in making you a request I collected with the greatest care & labour a curious collection of autographs
                            for a gentleman of distinguished standing in the British Parliament who is passionately fond of the relics of men who have
                            rendered themselves illustrious by their virtues talents or public services & has always expressed the most
                            devoted attachment to the great leading principles of your government and the men who established and sustained them. The
                            collection comprised the autographs of Washington—Richard H. Lee—Tho. Jefferson. John Hancock. John Randolph. and a
                            number of others who have conferred such distinguished honor on the American name. They were all accidentally destroyed
                            with a number of valuable papers. Sincerely & anxiously desirous to repair the loss at the time I returned home
                            (to London) in the ensuing spring. I very reluctantly & after much hesitation take the liberty of making you a
                            request. You were the friend of all the illustrious men who formed & defended the constitution of the U. S. and
                            venerable survivor of many of those gifted men who have sunk into the tomb you stand as the link between the present and
                            former generations. You undoubtedly possess among your papers their autographs, and if no especial value is attached by you
                            to some of them I should be under the most profound & grateful obligations if you could assist me in repairing my
                            heavy loss. If it will not be perfectly agreeable for you so to do, be kind enough to acknowledge the receipt of this
                            hasty scrawl as I am not sure that I have directed this letter prope<rly.> My address is to the care of William T. Otto
                            Esqr. No 139 Arch Street. I have the honor to be With the most per Con & wth Respect Sir, Your Excellency’s most
                            obt & hle servt.
                        
                        
                            
                                P. Mortimer Fitzwilliams
                            
                        
                    